Citation Nr: 0506272	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  04-12 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gulfport, 
Mississippi


THE ISSUE

Entitlement to payment for the cost of unauthorized medical 
expenses associated with unauthorized medical treatment from 
Thomas Hospital in Fairhope, Alabama on June 23, 2003.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
August 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision of the Gulf 
Coast Veterans Health Center in Gulfport, Mississippi, which 
denied the benefit sought on appeal.  


REMAND

Review of the record reveals that the veteran has recently 
perfected an appeal as to the issue of entitlement to payment 
for the cost of unauthorized medical expenses.  According to 
his appeal to the Board received by the RO in July 2004, the 
veteran requested a Travel Board hearing.

Accordingly, the case is remanded for the following action:

Schedule the appellant for a Travel Board 
hearing.  Notify him of the scheduled 
hearing at the latest address of record.  
This hearing is to be scheduled in 
accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  By this remand, the Board 
intimates no opinion as to the ultimate disposition of this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




